                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA

                     CASE NO. 17-21168-CV-SCOLA/TORRES

FANNY QUEVEDO and
CARLOS QUEVEDO,

             Plaintiffs,

v.

IBERIA, LINEAS AEREAS DE
ESPANA S.A. OPERADORA
UNIPERSONAL,

            Defendant.
_____________________________________/

      ORDER ON DEFENDANT’S MOTION TO PRECLUDE OR LIMIT
            THE TESTIMONY OF PLAINTIFFS’ EXPERTS

      This matter is before the Court on a Motion to Preclude and/or Limit the

Testimony of Plaintiffs’ Experts, filed by Defendant IBERIA, LINEAS AEREAS DE

ESPANA, S.A. OPERADORA UNIPERSONAL (“Defendant” or “Iberia”) on August

14, 2018. [D.E. 79]. The Honorable Judge Robert N. Scola referred the Motion to the

undersigned on September 12, 2018 [D.E. 101]. After due consideration of the Motion,

in addition to the Response filed by Plaintiffs FANNY and CARLOS QUEVEDO

(“Plaintiffs” or the “Quevedos”), [D.E. 91], we find that the Motion is GRANTED in

part and DENIED in part.

                           I.   FACTUAL BACKGROUND

      On May 15, 2015, Iberia Airlines Flight 3252 departed Madrid-Barajas Airport

bound for Milan, Italy. During the flight, and on approach to Milan-Malpensa Airport,
the aircraft encountered turbulent weather, requiring the pilots to divert to another

airfield. The plane eventually landed at Milan Linate Airport, but on approach the

crew and its passengers were subjected to severe, continuous turbulence. The

Amended Complaint alleges caused passenger Fanny Quevedo – who was not wearing

a seat belt at the time the airplane encountered the turbulent air – was thrown to the

aircraft’s ceiling several times, causing serious injuries. The Quevedos claim that the

airline and its pilots were negligent in causing the plane to travel through the severe

weather in order to land at Linate, and that this negligence caused Plaintiffs’ injuries.

      Judge Scola ordered the parties to disclose expert witnesses by July 25, 2018.

To that end, Plaintiffs submitted reports from Captain Carlos Miranda (“Miranda”)

and Captain Donald R. Lindberg (“Lindberg”) on May 21, 2018. [D.E. 79, Exs. A and

B]. In terms of qualifications, Captain Lindberg graduated from the Air Force

Academy in 1983, served on active duty with the Air Force until January of 1991, and

has flown aircraft as a flight engineer, first officer and captain for American Airlines

ever since. [See Curriculum Vitae of D.R. Lindberg, D.E. 79-1]. He has been an FAA-

rated pilot since 1977 and has experience operating single- and multi-engine

commercial aircraft. Id. Captain Miranda also has considerable experience as an

aircraft pilot, with over 2500 flying hours as a pilot-in-command for various rated

aircraft. [D.E. 79-2]. He also trains other pilots and currently works as a captain and

simulator instructor. Id.

      Both Lindberg and Miranda prepared expert reports concerning the actions of

Iberia and Flight 3252’s crew. Both opine that the airline and the flight crew made




                                           2
several mistakes on the day in question, and that those mistakes caused Plaintiffs to

suffer injuries. Defendant now moves to strike or otherwise preclude both captains

from testifying as experts. Specifically, Defendants argue that Captain Lindberg’s

opinions should be excluded because “his conclusions are not based upon a reliable

methodology, his report contains legal conclusions, and he is not qualified to render

expert opinion on flight attendant duties.” [D.E. 79, p. 4]. Defendant also challenges

the Miranda’s opinions, claiming they are unreliable, not within the purview of

Miranda’s qualifications, and duplicative of Captain Lindberg’s testimony. Id., pp.

12-15.

         After our review of the reports at issue, each expert’s qualifications, and the

record before us, we find that both Captain Lindberg and Captain Miranda are

sufficiently qualified to deliver expert testimony under Rule 702. However, we also

find certain points made by Defendant are meritorious, and so the Motion will be

granted in part and denied in part.

                              II.    LEGAL STANDARD

         Federal Rule of Evidence 702 governs the admissibility of expert testimony.

The Rule provides that a witness who is qualified as an expert by knowledge, skill,

experience, training or education may testify in the form of an opinion if: (1) the

expert’s scientific, technical, or other specialized knowledge will help the trier of fact

to understand the evidence or to determine a fact in issue; (2) the testimony is based

on sufficient facts or data; (3) the testimony is the product of reliable principles and




                                            3
methods; and (4) the expert has reliably applied the principles and methods to the

facts of the case. Fed. R. Evid. 702.

      A trial court determining the admissibility of expert testimony under Rule 702

must engage in a three-part inquiry, considering whether: (1) the expert is qualified

to testify competently regarding the matters he intends to address; (2) the

methodology by which the expert reaches his conclusions is sufficiently reliable as

determined discussed in Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993);

and (3) the testimony assists the trier of fact, through the application of scientific,

technical, or specialized expertise, to understand the evidence or to determine a fact

in issue. 1 Rosenfeld v. Oceania Cruises, Inc., 654 F.3d 1190, 1193 (11th Cir. 2011).

“Under Rule 702 and Daubert, district courts must act as ‘gate keepers’ which admit

expert testimony only if it is both reliable and relevant.” Rink v. Cheminova, Inc., 400

F.3d 1286, 1291 (11th Cir. 2005) (citing Daubert, 509 U.S. at 589). The purpose of this

role is to “ensure that speculative, unreliable expert testimony does not reach the

jury.” McCorvey v. Baxter Healthcare Corp., 298 F.3d 1253, 1256 (11th Cir. 2002).

      The decision to admit or exclude expert testimony is within the trial court’s

discretion, and we enjoy “considerable leeway” when determining the admissibility of

this testimony. Cook v. Sheriff of Monroe County, Fla., 402 F.3d 1092, 1103 (11th Cir.

2005). The party offering the expert testimony carries the burden of laying the proper

foundation for its admission, and admissibility must be shown by a preponderance of



1      The Eleventh Circuit refers to these elements as the “qualification,”
“reliability,” and “helpfulness” prongs. United States v. Frazier, 387 F.3d 1244,
1260(11th Cir. 2004).


                                           4
the evidence. Allison v. McGahn Med. Corp., 184 F.3d 1300, 1306 (11th Cir. 1999);

Frazier, 387 F.3d at 1260 (“The burden of establishing qualification, reliability, and

helpfulness rests on the proponent of the expert opinion.”).

                                   III.   ANALYSIS

      A.     Reliability

      Defendant, as an initial matter, argues that both Captain Miranda and

Captain Lindberg’s opinions should be struck in their entirety because each is

unreliable. 2 [See D.E. 79, pp. 4, 12]. We disagree.

      In determining whether an expert opinion is reliable, we must consider:

      (1) whether the expert’s theory can be and has been tested; (2) whether
      the theory has been subjected to peer review and publication; (3) the
      known or potential rate of error of the particular scientific technique;
      and (4) whether the technique is generally accepted in the scientific
      community.

Quiet Tech. DC-8, Inc. v. Hurel-Dubois UK Ltd., 326 F.3d 1333, 1341 (11th Cir. 2003).

This list of factors does not exhaust the different considerations that bear on the

ultimate reliability of a proffered expert’s opinion. Id. (citing Kumho Tire Co., Ltd. v.

Carmichael, 526 U.S. 137, 150 (1999)). “A federal court should consider any additional

factors that may advance its Rule 702 analysis.” Id. “Whether the Daubert opinion

factors are even pertinent to assessing reliability in a given case will [depend] on the

nature of the issue, the expert’s particular expertise, and the subject of his




2     Defendant does not challenge the qualifications of either expert with regard to
the operational aspects of the flight in question.


                                            5
testimony.” United States v. Brown, 415 F.3d 1257, 1267-68 (11th Cir. 2005) (“The

decision in Kumho Tire elaborated on the flexible nature of the inquiry.”).

      This is not a “hard science” case that allows for a neat application of the

Daubert factors. The case instead involves two experts offering non-scientific,

experience-based testimony. Under these circumstances, other factors bearing on the

proffered experts’ testimony are far more relevant and useful, Frazier, 387 F.3d at

1262, and a district court enjoys flexibility in utilizing those factors to conduct the

reliability analysis. Brown, 387 F.3d at 1262.

      As such, we must be satisfied that the witnesses have appropriately explained

how their experience lead each to the conclusions reached, why that experience

provides a sufficient basis for the opinions, and how that experience is reliably

applied to the facts. See Ciera Investments, Inc. v. XL Specialty Ins. Co., 280 F.R.D.

653, 662 (S.D. Fla. 2012) (citing Brown, 415 F.3d at 1261). We are. Both Captain

Lindberg and Captain Miranda possess learned, practical experience flying several

forms of aircraft over the course of long careers, which includes extensive time flying,

training, and operating the family of aircraft at issue. After reviewing the reports and

depositions of both experts, we are satisfied that each captain is sufficiently qualified

and reliable to offer opinions concerning the actions of Flight 3252’s captain and crew,

and that each properly explained how their experience supports their ultimate

conclusions about the errors made on the flight in question.

      Thus, on this record, we find that it would be improper to strike each Captain’s

report in their entirety as Defendant requests. Captain Lindberg and Captain




                                           6
Miranda should be allowed to opine on the various decisions made by the flight’s crew

on the date in question and how those alleged errors may have led to Plaintiffs’

injuries. Although not an exhaustive list, those opinions may include why or how the

fuel conditions contributed to the decision to land the aircraft at Milan-Linate, the

crew’s notice about and appreciation of certain weather conditions, the crew’s

anticipation of the severity of the turbulence experienced in and around Milan, and

– excepting the limitations discussed below – the decision to ultimately land at

Linate, as opposed to other possible airports in the area that may have been more

appropriate considering the conditions.

      B.     Testimony Concerning “Company Pressure” and “Culture”

      We do, however, find merit in Defendant’s argument that Captain Lindberg

and Captain Miranda offer inadmissible opinions on the aircrew’s state of mind on

the date in question. [D.E. 79, pp. 4, 13-14]. Both Captains offer the following: (1)

“Captain Cereceda and First Officer Moreno appear implicitly to have complied with

Company pressure to proceed to a divert airport for economic and operations

performance criteria versus genuine, sound aviation judgment,” [Lindberg Expert

Report, D.E. 79-1, p. 5]; and (2) “[i]t appears that the culture within Iberia restricts

questioning of the company’s flight planning process even when certain poor

conditions exist.” [Miranda Expert Report, 79-2, p. 3]. These opinions ultimately seek

to establish that the airline pressured the aircraft’s pilots to land at Linate for

economic and “cultural” reasons, and that the flight crew acceded to this pressure.

Based on the record before us, we find each of these opinions should be excluded.




                                           7
        The Daubert inquiry does not require consideration of whether an expert’s

testimony is correct, but only whether the testimony is reliable and should be

considered by the jury. See Cheminova, 400 F.3d 1286, 1292-93; Quiet Tech., 326 F.3d

at 1341. Although mindful of the fact that non-scientific, experience-based testimony

may satisfy the “reliability” prong, “it remain[s] the burden of the proponent of the

testimony to explain how that experience led to the conclusion [the expert] reached,

why that experience was a sufficient basis for the opinion, and just how that

experience was reliably applied to the facts of the case.” Frazier, 387 F.3d at 1261,

1265.

        As Plaintiffs point out artfully in their Response, Lindberg’s ultimate

conclusion is that the decision to divert to Linate was the wrong one. Lindberg

supported this conclusion by discussing the adverse weather conditions present at

Linate, the amount of fuel that remained at the tail-end of the flight, and the flight

crew’s decision to solicit a decision from the management of the company – rather

than air traffic control – about the best diversion option. None of this runs afoul of

the Federal Rules, and Captain Lindberg explains how in his experience, the flight

crew committed error in determining Linate was the best option for landing the

aircraft.

        Likewise, Captain Miranda’s report is rooted in his experience with various

airline industry customs and practices. His deposition discusses certain issues he

took with decisions made by the crew operating Flight 3252, including the captain’s

alleged “acceptance, without question, of a flight plan with insufficient fuel and




                                          8
designated alternates,” the “deferential tone and demeanor” of the plane’s captains,

and the failure to question the diversion options provided by the company when

adverse weather made a landing at Malpensa infeasible. Based on his experience

flying, Miranda would certainly be able to tell the jury that the conduct of the pilots,

in addition to the direction provided by the company at the time the situation became

serious, was unreasonable, inappropriate, and did not comport with industry

standards and practices.

      Where the opinions cross the line, however, is when Lindberg states

definitively that the pilots acquiesced to company pressure to land at Linate, and

when Miranda opines that Iberia’s culture requires pilots to refrain from questioning

decisions made by the company during emergency situations. Both, in our view, are

inadmissible statements that should be excluded. See In re C.R. Bard, Inc., 948 F.

Supp. 2d 589, 611 (S.D.W. Va. 2013) (expert opinions that address knowledge or the

state of mind of another should be excluded); In re Rezulin Prods. Liab. Litig., 309 F.

Supp. 2d 531, 547 (S.D.N.Y. 2004) (“Inferences about the intent or motive of parties

or others lie outside the bounds of expert testimony…[T]he question of intent is a

classic jury question and not one for the experts.”). Certainly, Lindberg and Miranda

may opine that it is a rare occurrence for a pilot to contact company management

when attempting to locate a diversion airfield during an emergency, or the effect a

company “order” may have on an air crew under similar circumstances. But the

ultimate conclusion that the pilots felt pressure – or indeed, that Iberia demands from

their pilots unquestioning obedience after decisions are made – cannot be considered




                                           9
anything more than rank speculation as to the crew’s state of mind. We therefore find

these opinions inadmissible. See generally King v. Cessna Aircraft Co., 2010 WL

1980861, at *6 (S.D. Fla. May 18, 2010) (“[An expert] cannot so blatantly opine as to

the pilot’s state of mind that motivated those actions.”); Johnson v. AVCO Corp., 2010

WL 1329361, at *11 (E.D. Mo. Apr. 6, 2010) (striking expert opinion that pilot “felt

pressure to land” at certain airport because “[w]e do not allow [expert] witnesses to

tell juries…that something happened simply because it is possible.”).

      Along those same lines, it is not clear how either opinion may be helpful to a

trier of fact. Expert testimony is helpful “if it concerns matters that are beyond the

understanding of the average lay person.” Frazier, 387 F.3d at 1262. Testimony is not

helpful “if it offers nothing more than what lawyers for the parties can argue in

closing arguments.” Id.; see also In re Air Crash Disaster at New Orleans, La., 795

F.2d 1230, 1233 (5th Cir. 1982) (“Our point is that the ultimate issue in such cases

can too easily become whatever an expert witness says it is, and trial courts must be

wary lest the expert become nothing more than an advocate of policy before the jury.”)

(emphasis added). Both Lindberg and Miranda may express their skepticism, based

on their own experiences in the air, about the flight crew’s decision to ask the

company about the best possible option for diversion. And Plaintiffs’ experienced,

competent counsel can (and almost certainly will) make the argument that Iberia

made the erroneous decision to land at Linate not because it was the safest

alternative, but because it made better financial sense – and in doing so, placed the

lives of the passengers onboard Flight 3252 needlessly at risk. But what Plaintiffs




                                         10
cannot do is ultimately advance those arguments by admitting each as “testimony”

couched as “expert opinions.” It is not helpful to the jury’s assessment of liability for

such testimony to be presented in this fashion, and even if it was, it would be

improper state of mind evidence.

      Accordingly, Defendant’s motion to preclude such testimony is GRANTED as

to this issue. The experts are barred from stating these conclusions before the jury.

      C.     Testimony Concerning the Cabin Crew’s Roles and Duties

      Defendant next argues that Lindberg and Miranda should be precluded from

offering opinions about the flight attendants’ actions and the alleged failure to notice

that Ms. Quevedo’s seatbelt was unfastened at the time the aircraft encountered

turbulence. We disagree.

      Determining whether a witness is qualified to testify as an expert requires the

trial court “to examine the credentials of the proposed expert in light of the subject

matter of the proposed testimony.” Ciena Investments, 280 F.R.D. at 661 (quotation

omitted). “In other words, a district court must consider whether an expert is

qualified to testify competently regarding the matters he intends to address.” Id.

(citing City of Tuscaloosa v. Harcros Chemicals, Inc., 158 F.3d 548, 562-53 (11th Cir.

2017)).

      Captain Lindberg opines that the cabin crew failed to ensure that Ms.

Quevedo’s seatbelt was fastened during Flight 3252’s approach to Linate Airport, a

view shared by Captain Miranda in his rebuttal report. [See Lindberg Expert Report,

D.E. 79-1, pp. 3-4; Miranda Rebuttal Report, D.E. 79-3, p. 11]. Defendant argues that




                                           11
both captains are not qualified to render opinions about flight attendant duties or

procedures, and should be precluded from testifying that the attendants acted in a

negligent and wrongful manner on the flight in question. Plaintiffs, in opposition,

contend that the captain directs the activities of the crew when it involves securing

the cabin, and that flight attendants are required to ensure all passengers are safely

secured on approach in accordance with the captain’s orders. As such, the Quevedos

argue that Lindberg and Miranda should be allowed to testify about their views with

regard to the alleged negligence of the cabin crew in failing to ascertain whether Ms.

Quevedo’s seatbelt was properly buckled and secured during the approach into Milan.

      We agree with the Plaintiffs. Captain Miranda and Lindberg are qualified to

opine on the cabin attendants’ duties and procedures, as each has considerable

experience overseeing, managing, and directing cabin crews. We further agree with

Captain Miranda that the roles of pilot and cabin attendant can be somewhat

interwoven, and in general find that the pilot of an aircraft would be more than

qualified to offer an opinion as to why and how a flight crew must comply with certain

procedures before an airplane is considered secure for landing, or during times of

severe turbulence. The ultimate overseer of passenger safety lies with the captain,

and in that capacity both Lindberg and Miranda would be more than familiar with

what constitutes “reasonable” actions taken by a cabin crew and whether or not Flight

3252’s attendants in some way fell short of that mark.

      We acknowledge that the issue is a close call. But we are ultimately persuaded

to deny the Motion because the “qualification standard for expert testimony is ‘not




                                         12
stringent’ ” and “objections to the level of the expert’s expertise [go] to credibility and

weight, not admissibility.” Vision I Homeowners Ass’n, Inc. v. Aspen Specialty Ins.

Co., 674 F. Supp. 2d 1321, 1325 (S.D. Fla. 2009); see also Jones v. Otis Elevator Co.,

861 F.2d 655, 662-663 (11th Cir. 1988) (“[W]eaknesses in the underpinnings of an

expert’s opinion go to its weight rather than its admissibility.”). On cross-

examination, Defendant’s counsel may do their best to “ferret out” the opinions

concerning the flight attendants’ duties and point out “any weaknesses in [this]

testimony on cross-examination,” id. at 663, but, in our role as gatekeeper, it would

be improper at this point to preclude that testimony in its entirety.

         For these reasons, Defendant’s Motion on this count is DENIED.

         D.    Legal Conclusions

         Defendant’s final challenge involves its contention that certain portions of

Captain Lindberg’s report contains legal conclusions that should be stricken. We

agree.

         While it is established that a qualified expert in a civil case may offer his

opinion on an “ultimate issue” in a case, Fed. R. Evid. 704(a), experts “may not testify

to the legal implications of conduct” or “tell the jury what result to reach.”

Montgomery v. Aetna Cas. & Sur. Co., 898 F.2d 1537, 1541 (11th Cir. 1990). Rather,

“the court must be the jury’s only source of law,” and expert testimony is not the

proper place to discuss questions of law. Id. “[C]ourts must remain vigilant against

the admission of legal conclusions, and an expert witness may not substitute for the

court in charging the jury regarding the applicable law.” United States v. Milton, 555




                                            13
F.2d 1198, 1203 (5th Cir. 1997). Thus, the district court must take “adequate steps to

protect against the danger that [an] expert’s opinion would be accepted as a legal

conclusion.” United States v. Herring, 955 F.2d 703, 709 (11th Cir. 1992).

      At the tail end of his expert report, Lindberg writes, “Ms. Quevedo’s injuries

would not have occurred had Iberia and its employees acted as suggested…rather

than in the negligent or other wrongful manner described.” [D.E. 79-1, p. 4] (emphasis

added). This is a legal conclusion. The entire underlying claim revolves around this

point of contention – whether the record demonstrates any evidence that Iberia was

negligent on the flight in question. Lindberg may not couch such conclusions in the

form of an expert opinion; his own view of the ultimate outcome that the jury should

reach is irrelevant and invades the province of the trial court. Mann v. Taser Int’l,

Inc., 2007 WL 9712075, at *9 (N.D. Ga. 2007) (quoting Owen v. Kerr-McGee Corp.,

698 F.2d 236, 240 (5th Cir. 1983)); United States v. Delatorre, 308 F. App’x 380, 383

(11th Cir. 2009).

      Further, such a conclusion exceeds the scope of the experts’ purview. They were

not designated as causation experts, and a finding of negligence assumes that

causation is established. The most the experts can attest to is that the Iberia crew

breached their duty of care. That element of the negligence analysis does fall within

the scope of the experts’ knowledge and experience, and so to the extent the Plaintiffs

intended to elicit anything more than that, the Motion is GRANTED.




                                          14
                            IV.   CONCLUSION

      For the reasons stated above, and in accordance with our findings in this

Report, we hereby find that Defendant’s Motion is GRANTED in part and

DENIED in part.

      DONE AND ORDERED in Chambers at Miami, Florida this 11th day of

October, 2018.


                                           /s/ Edwin G. Torres
                                           EDWIN G. TORRES
                                           United States Magistrate Judge




                                      15
